Citation Nr: 1453102	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable initial rating for hallux valgus of the left foot and right foot.

2. Entitlement to service connection for a bilateral foot disability, to include flat feet and plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to March 2008.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In her January 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  Thereafter, the Veteran withdrew her request for the hearing.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).

The Veteran filed a claim of entitlement to service connection for bilateral flat feet with primary complaints of pain in her feet; however, VA treatment notes show a diagnosis of not only flat feet, but plantar fasciitis.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board and, once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, the Board has included plantar fasciitis among the foot disabilities for which the Veteran is seeking service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary to allow for further development of the claims.  First, the record shows that the Veteran has been treated at the Dublin VA Medical Center (VAMC) and Atlanta VAMC, but the most recent VA treatment record is dated in May 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, all VA treatment notes for the Veteran from the Dublin and Atlanta VAMC dated from May 2011 to the present should be obtained.  

Additionally, the Board determines that another VA examination should be scheduled to assess the current severity of the Veteran's hallux valgus and the etiology of her bilateral foot disability, to include flat feet and plantar fasciitis.  The most recent VA foot examination was performed in November 2011, three years ago, and the Board determines that these results are too remote to serve as the basis for a determination of the Veteran's current level of disability.  

As for the Veteran's flat feet and plantar fasciitis, at May 2008 and November 2011 VA examinations, the examiner indicated that the Veteran did not have flat feet, and so no etiological opinion was provided.  However, treatment records from October 2009 to May 2011 show diagnoses of flat foot deformity and plantar fasciitis.   The Court has held that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, a VA opinion must be obtained as to the etiology of any flat feet or plantar fasciitis disability exhibited by the Veteran during the appeal period.

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment notes for the Veteran from the Dublin and Atlanta VAMC, and any associated outpatient clinics, dated from May 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file. 

2. Schedule the Veteran for another VA examination to assess the current nature and severity of her bilateral hallux valgus and the etiology of any other bilateral foot disabilities, including flat feet and plantar fasciitis.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral foot disability, to include pes planus and plantar fasciitis, began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner is advised that even if no pes planus or plantar fasciitis is found on examination, an opinion must be rendered regarding the diagnoses of these disabilities during the appeal period. 

The examiner is also asked to address the symptoms of the Veteran's bilateral hallux valgus in accordance with VA rating criteria.

A complete rationale for any opinion offered must be provided. 

3. Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).

 4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and her representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

